--------------------------------------------------------------------------------

Exhibit 10.4 

(English Translation)

Fong Yiu Ming Anson

Dear Anson:

Re: Offer to join the Board of Directors

          On behalf of Organic Region Group Ltd. (the “Company”), we are
delighted to extend an offer to you to join the Company as a Board Member. The
members of the Company’s Board of Directors are all very impressed with your
credentials and we look forward to your future success. The terms of your
position with the Company are as set forth below:

          1. Position. As Board Member, you will be required from time to time
to attend meetings at the Company’s headquarters in 6F No.947,Qiao Xing Road,
Shi Qiao Town, Pan Yu District, Guang Zhou, China.

          2. Start Date. Subject to any conditions imposed by this letter
agreement, you will commence your position with the company at a mutually agreed
upon date but not later than Feb. 15, 2008.

          3. Compensation.

 

 

 

          a. Annual Retainer. You will be paid an Annual Retainer of
HK$1,280,000 per year, which will be paid gross. You will be responsible for
reporting and paying any applicable taxes.

 

 

 

          b. Additional Fees. No fees will be paid for conference calls, meeting
preparation, etc. Reasonable expenses that you incur related to the performance
of your duties will be reimbursed to you. You will be responsible for reporting
and paying any applicable taxes.

          4. Indemnity. If the Board of Directors determines that it is in the
best interests of the Company to enter into indemnification contracts with any
of its offers or directors, as a Board Member, you will be entitled to such
indemnification and the Company will enter into such an indemnification contract
with you.

          5. Confidentiality of Terms. You agree to follow the Company’s policy
that employees and members of the Board of Directors, must not disclose, either
directly or indirectly, any information, including any of the terms of this
agreement, regarding salary, bonuses, or stock

--------------------------------------------------------------------------------

purchase or option allocations to any person, including other employees of the
Company; provided, however, that you may discuss such terms with members of your
immediate family and any legal, tax or accounting specialists who provide you
with individual legal, tax or accounting advice.

          We are all delighted to be able to extend you this offer and look
forward to working with you. To indicate your acceptance of the Company’s offer,
please sign and date this letter in the space provided below and return it to
us, along with a signed and dated copy of the Confidentiality Agreement. This
letter set forth the terms of your service with the Company and supersede any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement, signed by the Company
and by you.

 

 

 

 

Very truly yours,

 

 

 

 

Organic Region Group Ltd.

 

 

 

 

By:

/s/ Leung Chi Ming

 

 

 

 

 

   Leung Chi Ming
Chief Executive Officer


 

 

ACCEPTED AND AGREED:

 

 

 

Fong Yiu Ming Anson

 

 

 

/s/ Fong Yiu Ming Anson

 

 

 

Signature

 

 

 

Date:

 


--------------------------------------------------------------------------------